Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20040238125) in view of Amikura (US 20070158026) and Noorbakhsh (US 20020069970).
Regarding claim 1. Ono teaches a process chamber (vac chamber 1 [0038]), comprising: a top assembly (showerhead 16 [0045]) but does not teach it is a lid, however Amikura teaches in fig. 1, 2 a moveable hinged showerhead lid 26; it would be obvious to those skilled in the art at invention time to modify Ono to have separable lid structure to facilitate access to its inside and maintenance such as a cleaning work can be speedily carried out with ease, Amikura [0009]; a chamber body (lower portion 1b [0038]) coupled to the lid assembly by a spacer (connected via upper portion 1a, fig. 1 [0038] and spacing the showerhead and 1b in the vertical direction), the spacer and the chamber body defining a resonance cavity (fig. 1, the space inside 1a, b capable of having gas molecules colliding/resonating inside, also mag field penetrates it, fig. 2); a rotatable magnet assembly (ann. mag field mech 21 [48]) coupled to the spacer (it is magnetically coupled as the mag field must penetrate the wall, fig. 2) outside of the resonance cavity (fig. 2); and a substrate support (sup table 2 [38]) disposed and movable within the resonance cavity (fig. 1), wherein the substrate support is coupled to a facilities cable (either bellows 8 and/or feeder line 12; the bellows is a flexible cylindrical tube containing power lines/other structures/facilities; the feeder line is a power line, most likely an insulated cable to prevent short circuit to other chamber parts and with metal core w/ facilities of powr transmission w/o short circuit) that flexes (8 flexes, fig. 1, 12 is fixed to chamber bottom therefore most likely flexes to accommodate vert motion of 2/4) based on operation of an actuator (based on vert motion of ball screw mech incl 7 [42]) coupled to the substrate support (fig. 1 [42]), but does not teach wherein the spacer includes a liner surrounding the resonance cavity, wherein the liner has a cylindrical wall, and wherein an upper portion of the cylindrical wall has a greater thickness than a lower portion of the cylindrical wall, however Noorbakhsh teaches in fig. 1, 4 the upper mid section of the chamber, considered same as the spacer, including a liner 118[31] surrounding the resonance/chamber cavity, wherein the liner has a cylindrical wall (118 side view fig. 1, and top view of 118 fig. 4), and wherein an upper portion of the cylindrical wall has a greater thickness (a relatively higher portion of 118 having 522, fig. 1, 5) than a lower portion of the cylindrical wall (a relatively lower portion of 118 directly below 522 being thinner, fig. 1, 5); It would be obvious to one skilled in art at invention time to modify Ono to protect the chamber body [0009], has thermal control of the liner to reduce stress on the liner and increase its lifetime [0016] and to better control exhaust flow [0062].
Regarding claim 2, Ono in view of Amikura and Noorbakhsh teaches the process chamber of claim 1, but does not teach wherein the lid assembly comprises a heat exchanger, however Amikura teaches in fig. 1 [0029 37] a cooling mech/water heat exch via 84 as part of the lid assembly; it would be obvious to those skilled in the art at invention time to modify Ono in order to cool the showerhead to prevent unwanted deposits [41].
Regarding claim 6.  Ono in view of Amikura, Noorbakhsh teaches the process chamber of claim 1, wherein the rotatable magnet assembly comprises a plurality of magnets (fig. 1) coupled to a magnet actuator (to rot unit 25, fig. 1).
Regarding claim 7.  Ono in view of Amikura, Noorbakhsh teaches the process chamber of claim 1, further comprising a variable pressure system (gas pump 20 fig. 1) coupled to the chamber body (fig. 1).
Regarding claim 9. Ono in view of Amikura, Noorbakhsh teaches the process chamber of claim 1, wherein the facilities cable comprises a single piece conductor (claim 16).
Claim 10, 11, 15, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20040238125) in view of Amikura (US 20070158026), Himori (US 20080062609) and Noorbakhsh (US 20020069970).
Regarding claim 10 Ono in view of Amikura teaches a process chamber, comprising: a lid assembly (see claim 1) comprising a showerhead (as disc in claim 1, the ceiling contains s-head 16); a chamber body coupled to the lid assembly by a spacer (claim 1), the spacer and the chamber body defining a resonance cavity (claim 1); a magnet assembly coupled to the spacer outside of the resonance cavity (claim 1); and a substrate support disposed within the resonance cavity (claim 1), wherein the substrate support is coupled to a facilities cable (claim 1) and comprises an electrostatic chuck (ESC 6 [0040]) having a puck (flat insul. Puck 6b fig. 1) but does not teach it is including a plurality of electrodes, however Himori teaches in fig. 6 a ESC puck having multiple electrodes; it would be obvious to those skilled in art at invention time to modify Ono to suppress a plasma distribution on the surface of a plate-like sample from being disturbed, can make a plasma density even, and thus can perform a uniform plasma process on the entire surface of the plate-like sample [0018], but does not teach a liner disposed within an inner diameter of the spacer, wherein the liner has a cylindrical wall, and wherein an upper portion of the cylindrical wall has a greater thickness than a lower portion of the cylindrical wall, however Noorbakhsh teaches in figs. 1, 4, 5 a liner 118[31] within the inner wall/diameter of the spacer/mid to upper sections of the chamber wall, wherein the liner has a cylindrical wall (118 side view fig. 1, and top view of 118 fig. 4), and wherein an upper portion of the cylindrical wall has a greater thickness (a relatively higher portion of 118 having 522, fig. 1, 5) than a lower portion of the cylindrical wall (a relatively lower portion of 118 directly below 522 being thinner, fig. 1, 5); It would be obvious to one skilled in art at invention time to modify Ono to protect the chamber body [0009], has thermal control of the liner to reduce stress on the liner and increase its lifetime [0016] and to better control exhaust flow [0062].
Regarding claim 11.  Ono in view of Amikura and Himori, Noorbakhsh teaches the process chamber of claim 10, wherein the facilities cable comprises a single piece conductor (claim 16).
Regarding claim 15. Ono in view of Amikura and Himori, Noorbakhsh teaches the process chamber of claim 10, wherein the magnet assembly comprises a plurality of magnets coupled to a magnet actuator (claim 6) configured to move each of the magnets vertically relative to a height of the resonance cavity (Fig. 12a,b, using two magnet arrays instead of one, each is vertically moved [74 75]).
Regarding claim 16, Ono in view of Amikura and Himori, Noorbakhsh teaches a process chamber, comprising: a lid assembly comprising a showerhead; a chamber body coupled to the lid assembly by a spacer, the spacer and the chamber body defining a resonance cavity (claim 1 10); a magnet assembly coupled to the spacer outside of the resonance cavity (claim 1 10); and a substrate support movably disposed within the resonance cavity (claim 1 10, Ono fig. 1), wherein the substrate support is coupled to a facilities cable (claim 1 10) that includes a single piece conductor including a bend (bellows 8 is one piece w corrugations fig. 1, also feeder line is at least a pwr conductor line and would be bent as disc in claim 1), and wherein the substrate support comprises an electrostatic chuck having a puck including a plurality of electrodes (claim 10), and in view of Noorbakhsh, teaches wherein the spacer includes a liner surrounding the resonance cavity, wherein the liner has a cylindrical wall, and wherein an upper portion of the cylindrical wall has a greater thickness than a lower portion of the cylindrical wall (see claims 1, 10).
Regarding claim 20. Ono in view of Amikura and Himori, Noorbakhsh teaches the process chamber of claim 16, wherein the magnet assembly comprises a plurality of magnets coupled to a magnet actuator configured to move each of the magnets vertically relative to a height of the resonance cavity (claim 15).
Claim 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20040238125) in view of Amikura (US 20070158026), Noorbakhsh (US 20020069970) and further in view of Nishimoto (US 20090133835).
Regarding claim 3.  Ono in view of Amikura, Noorbakhsh teaches the process chamber of claim 1, but does not teach wherein the spacer also includes a plurality of heater elements, however Nishimoto teaches the spacer middle block 82 also includes a plurality of heater elements 172 174 [0049], it would be obvious to those skilled in the art at invention time to modify Ono to enable temperatures of various portions of a processing vessel to be controlled independently of one another, while improving energy efficiency involved in heating and/or cooling the processing vessel In order to prevent an unnecessary film from adhering to an inner sidewall surface of the processing vessel [0005 0009]. 
Regarding claim 8, Ono in view of Amikura, Noorbakhsh teaches the process chamber of claim 7, but does not teach wherein the variable pressure system comprises a first pump and a second pump, however Nishimoto teaches a turbo and dry pump 128 134 [0044] it would be obv to those skilled in the art at invention time to modify Ono to allow higher vacuum exhaust levels [0044] allowing for processing or other usages requiring high vacuum states. 
Claim 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 20040238125) in view of Amikura (US 20070158026), Himori (US 20080062609), Noorbakhsh (US 20020069970) and further in view of Nishimoto (US 20090133835).
Regarding claim 12. Ono in view of Amikura and Himori, Noorbakhsh teaches the process chamber of claim 10, but does not teach wherein the spacer also includes a plurality of heater elements, however Nishimoto teaches it and it would be obvious to one skilled in the art at invention time to modify Ono for reasons discussed  in claim 3.
Regarding claim 17. Ono in view of Amikura and Himori, Noorbakhsh teaches the process chamber of claim 16, wherein the spacer also includes a plurality of heater elements (see claim 3, 12, in view of Nishimoto).

Response to Arguments
Applicant’s arguments with respect to the pending amended claims have been fully considered, and the previous grounds of rejection are withdrawn in view of the amendments. Specifically, the arguments with respect to independent claims 1, 10, 16 are directed to amendments containing new language have been fully considered, and the previous grounds of rejection are withdrawn in view of the amendments. These arguments also cover the dependent claims.  However, new grounds of rejection are provided as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718